Exhibit 10.30




AGREEMENT OF GUARANTEE FOR THE PAYMENT OF SERVICES AND CONSULTANT FEES










THIS AGREEMENT is by and between Bay Hill Partners LLC, 2221 Lee Road, Suite 27
Winter Park, FL 32789, (“CONSULTANT”), and Sunovia Energy Technologies (OTCBB:
SUNV), (the “COMPANY”), their/its successors and/or assigns, dated Tuesday,
November 4, 2008.







1) COMPANY has requested the valuable services of CONSULTANT regarding       the
following transaction: Broker Relations/Consulting




2)  COMPANY agrees to compensate CONSULTANT $25,000.00 USD dollars, for broker
relations/consulting fees, every two weeks commencing November 4th, 2008.




3)  COMPANY  may cancel this Agreement at anytime.  COMPANY agrees to give
CONSULTANT one day written notice of cancelation of services.

 




3)

COMPANY recognizes that the client(s) of CONSULTANT and Consultant’s sole
property and are therefore proprietary.  This matter consists of highly
confidential, proprietary information and absolutely no disclosure or
circumvention will be permitted for a period of one (1) year from the date of
this agreement (the “Period”).  The parties hereto shall consider as having
entered into a binding contractual relationship.  COMPANY agrees that CONSULTANT
will negotiate its fees from its clients prior to entering into any additional
or future agreement with any client of CONSULTANT during the Period.  Violation
shall include any effort or act by COMPANY to transact this or any future
business during the Period with the valuable/proprietary clients of CONSULTANT
without the prior consent of CONSULTANT an appropriate fee agreement being
executed in favor of CONSULTANT, said violation shall not be limited to this
transaction.




4)

With intent to be legally bound, the parties hereto represent and warrant that
they are fully authorized and empowered to enter into this agreement on behalf
of themselves individually and on behalf of all other entities that they
represent.




5)

This agreement contains the entire understanding between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous written or oral negotiations and agreements between them
regarding the subject matter hereof.  This agreement may be amended only by, or
in, in writing signed by all of the parties.




6)

If any provision of this Agreement is determined to be invalid or unenforceable
the provision shall be deemed to be served from the remainder of the Agreement
and shall not cause the invalidity of the remainder of the Agreement.








7)  The parties to this agreement shall be independent contractors and nothing
herein shall be deemed or construed to create a partnership or joint venture
between them. Except as expressly described herein, neither party shall have any
power whatsoever to obligate or bind the other party hereto in any manner.




8)

This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Florida, the United States. All disputes arising
out of or relating to this Agreement or any breach thereof shall be settled
exclusively by arbitration to be held in the City of Sarasota, in accordance
with the Rules of American Arbitration Association. The award of Arbitration
rendered shall be final and binding upon both parties, and be enforceable by any
court having jurisdiction. The arbitrators shall apply the internal laws of the
State of Florida, the United States, as specified above in determining the
rights, obligations and liabilities of the parties and shall not have the power
to alter, modify, amend, add to or subtract from any term or provision of this
Agreement nor to rule upon or grant any extension, renewal or continuance of
this Agreement, nor to award damages or other remedies expressly prohibited by
this Agreement, nor to grant injunctive relief, including interim relief, of any
nature, notwithstanding any contrary provisions of the Rules of the American
Arbitration Association specified above. If, under applicable law, this
arbitration provision is not enforceable as to a particular claim brought by one
party against the other, then legal proceedings involving only that claim may be
instituted solely in the United States district court geographically located
nearest Sarasota, Florida or, if such court may not exercise jurisdiction, a
court of the State of Florida. For all purposes of this Agreement, all parties
hereby irrevocably consent to the jurisdiction of such court and waive any
defense based on improper or inconvenient venue or lack of personal
jurisdiction.




9)

This is the entire agreement, and modifications, additions or deletions must be
agreed to by both parties in writing.




10)

This Agreement may be signed in counterparts and facsimile signature shall be
accepted as original under this agreement.




 







Agreed and accepted:




Bay Hill Partners, LLC

Sunovia Energy Technologies, Inc.




By:

By:

Name:

Name:

Title:

Title:


    



